70300: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-21813: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70300


Short Caption:KILLE, SR. VS. THE EIGHTH JUD. DIST. CT.Classification:Original Proceeding - Civil - Proper Person Writ Petition


Related Case(s):69817


Lower Court Case(s):Clark Co. - Eighth Judicial District - A711733Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerDavid August Kille, Sr.
					In Proper Person
				


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of ClarkAdam Paul Laxalt
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


08/08/2016OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


05/03/2016Filing FeeFiling Fee due for Petition.


05/03/2016Petition/WritFiled Proper Person Petition for Writ of Mandamus.16-13771




05/03/2016MotionFiled Proper Person Motion.  Ex Parte Application to Proceed In Forma Pauperis.16-13774




05/03/2016Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.16-13777




05/19/2016Order/ProceduralFiled Order Waiving Filing Fee. Petitioner seeks waiver of the filing fee for this petition, asserting that he is indigent and unable to pay it. Good cause having been demonstrated, this motion is granted, and thus, no filing fee is due for this petition.16-15811




07/13/2016Order/DispositionalFiled Order Denying Petition For Writ of Mandamus. "ORDER the petition DENIED." NNP16D-MC/MD/MG.16-21813